DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on October 31, 2022. Claims 13, 15, 17-20, and 26-27 have been amended, and claims 1-12 and 22-25 have been withdrawn from consideration. 

Status of the Rejection
The claim objections and 35 U.S.C. § 112(b) rejections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-21 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (Enhanced acetone sensing properties of monolayer graphene at room temperature by electrode spacing effect and UV illumination, Sensors and Actuators B: Chemical, 2017, 253, 77-84).

Regarding claim 13, the limitation “for selectively identifying presence of a designated chemical species within a chemical sample” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Yang teaches a sensor system shown in Fig.1 (section 2.3) for selectively identifying presence of a designated chemical species (i.e., acetone) within a chemical sample (i.e., acetone diluted in N2), the system comprising:
a two-dimensional sensor (see picture of sensor and schematic of sensor in Fig.1; the sensor comprises a monolayer of graphene (section 2.2), therefore the sensor is a two-dimensional sensor). The limitation “exhibiting a selective sensor adsorption response signal when exposed to the chemical sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Yang teaches wherein the two-dimensional sensor is configured to perform the claimed functions above (Figs. 2-5 show the selective sensor adsorption response signal of acetone when exposed to the chemical sample which is a mixture of acetone diluted in N2 (lines 3-4 in the first paragraph the section 3. Results and discussion)). Said two-dimensional sensor comprising a sensor surface residue (a polymethylmethacrylate (PMMA) residue (section 2.2). Note that the fabrication step of covering the graphene sheet with a PMMA residue in this application (specification [paras. 0074-0075]) is the same as the fabrication step of Yang). The limitation “providing a designated electrical sensing property” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Yang teaches the two-dimensional sensor comprising a PMMA surface residue which is configured to perform the claimed functions, as shown by the selective sensor adsorption responsive signals in Figs. 2-5 when exposed to different concentrations of acetone diluted in N2 (note that the chemical sample is a mixture of acetone and N2); 
a source of illumination (A UV LED (section 2.3)). The limitation “operable to illuminate the two-dimensional sensor with a designated illumination that induces a designated differentiable adsorption sensor response to the designated chemical species “ is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Yang teaches wherein the source of illumination (A UV LED (section 2.3)) is operable to illuminate the two-dimensional sensor with a designated illumination that induces a designated differentiable adsorption sensor response to the designated chemical species (Figs. 2-5 show the sensor response with and without UV for different concentrations of acetone, and demonstrate that the UV LED is operable to illuminate the two-dimensional sensor with a designated illumination that induces a designated differentiable adsorption sensor response to the designated chemical species); and
a signal acquisition device (multi-meter HP34401A in Fig.1 (section 2.3)). The limitation “operable to process said selective sensor adsorption response signal to identify presence of the designated chemical species within the chemical sample upon identifying said designated differentiable adsorption sensor response within said selective sensor adsorption response signal” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Yang teaches wherein the signal acquisition device (multi-meter HP34401A in Fig.1 (section 2.3)) is operable to process said selective sensor adsorption response signal to identify presence of the designated chemical species within the chemical sample upon identifying said designated differentiable adsorption sensor response within said selective sensor adsorption response signal (Results in Figs. 2-5 show the signal acquisition device operable to process said selective sensor adsorption response signal to identify presence of the designated chemical species within the chemical sample (i.e., 0, 100 ppb, 500 ppb, and 1000 ppb acetone in a mixture of acetone diluted in N2) upon identifying said designated differentiable adsorption sensor response within said selective sensor adsorption response signal).

Regarding claim 14, Yang teaches the system of claim 13, wherein said two-dimensional sensor comprises a graphene sheet (Fig.1 shows that the two-dimensional sensor comprises a graphene sheet (i.e., a monolayer of graphene) (section 2.2)).

Regarding claim 15, Yang teaches the system of claim 14, wherein said surface residue comprises a polymethylmethacrylate (PMMA) residue (the top side of the copper foil with graphene was covered with polymethylmethacrylate (PMMA) residue (section 2.2). Note that the fabrication step of covering the graphene sheet with a PMMA residue in this application (specification [paras. 0074-0075]) is the same as the fabrication step of Yang described in section 2.2. The same as this application, removing PMMA from graphene by immersing in acetone solution(i.e., the PMMA layer on the graphene structure was then washed with deionized water and transferred to the top of the IDEs. Then PMMA was dissolved in acetone solution (section 2.2)) leaves PMMA residue on the 2D surface, which is supported by para. 0075 of the specification in this instant application: “A common first step in trying to remove protective layers such as PMMA from graphene is immersion in acetone. This often leaves contaminants on the 2D surface, in part due the high molecular weight of the associated material or polymers such PMMA”).

Regarding claim 16, Yang teaches the system of claim 15. Yang further teaches wherein the PMMA residue is defined by a molecular weight of about 950 000 g/mol (section 2.1). The limitation “prepared in an anisole solution of about 6% concentration” is considered as product by process claim. Patentable weight has only been given to the structure of the end product, not to the method of manufacture.  The end product being considered a two-dimensional sensor comprising graphene sheet and polymethylmethacrylate (PMMA) residue. Fabrication steps such as graphene growth, transferring, molding, patterning, dissolving, baking, or etching are not given patentable weight in the claim.  As such, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (see MPEP § 2113).

Regarding claim 17, Yang teaches the system of claim 13. The limitation “wherein said designated differentiable adsorption sensor response comprises a sign reversal of a relative change in resistance of said two-dimensional sensor monitored as a function of time upon adsorption of the designated chemical species under illumination as compared to adsorption of the designated chemical species in absence of said illumination” is a functional limitation that further limits the sensor use, but fails to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the sensor response of the chemical sample being measured (material worked upon) but fails to limit the sensor element itself (by a structure being claimed), the limitations of the claim have no patentable weight. 
However, Examiner notes that Yang teaches wherein said designated differentiable adsorption sensor response comprises a sign reversal of a relative change in resistance of said two-dimensional sensor monitored as a function of time upon adsorption of the designated chemical species under illumination as compared to adsorption of the designated chemical species in absence of said illumination. For example, Fig.3a shows that the resistance decreases over time in the “No UV” group, while the resistance increases over time in the “All UV” group for 100 ppb, 500 ppb, and 1000 ppb  acetone.

Regarding claim 18, Yang teaches the system of claim 17. The limitations “is further operable to acquire said sensor adsorption response signal in absence of said illumination, and compare said sensor adsorption response signal acquired under illumination and in absence of said illumination to identify said designated differentiable adsorption sensor response” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Yang teaches wherein the system is further operable to acquire said sensor adsorption response signal in absence of said illumination, and compare said sensor adsorption response signal acquired under illumination and in absence of said illumination to identify said designated differentiable adsorption sensor response (Figs. 2-3 show the acquired response signals under illumination (i.e., All UV) and in absence of illumination (i.e., No UV), and compare the response signals to identify the  designated differentiable adsorption sensor response).

Regarding claim 19, Yang teaches the system of claim 13. The limitation “wherein said designated differentiable adsorption sensor response is characterized by an asymmetric dispersion” is a functional limitation that further limits the sensor use, but fails to further limit the apparatus. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Alternatively, the limitation “wherein said designated differentiable adsorption sensor response is characterized by an asymmetric dispersion” further limits the sample but fails to further limit the apparatus since the sensor response depends on chemical species within a chemical sample, as supported by the specification [para. 0097]. For example, the sensor response to ethanol is different from that of water vapor, as shown in Fig.16 [para. 0097]. Therefore, the asymmetric dispersion would be present in some materials but not others. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claim further limits the  sample (material worked upon) but fails to limit the sensor system (by a structure being claimed), the limitations of the claim have no patentable weight.

Regarding claim 20,  Yang teaches the system of claim 13, wherein said designated illumination comprises a wavelength corresponding to an ultraviolet wavelength (Yang teaches wherein a UV light-emitting diode with wavelength of 370 nm is used (section 2.3), thus the wavelength corresponding to an ultraviolet wavelength).

Regarding claim 21, Yang teaches the system of claim 20, wherein said wavelength is between 300 nm and 400 nm (the wavelength of the UV light-emitting diode is 370 nm (section 2.3), falls within the claimed range).

Regarding claims 26-27, Yang teaches the system of Claim 13.  Yang further teaches “wherein said two-dimensional sensor is previously subjected to a baking process to produce said designated electrical sensing property”, of instant claim26, and “wherein said baking modifies one or more of an area, density, thickness, or electrical property of said sensor surface residue”, of instant claim 27 (the limitation  “wherein said two-dimensional sensor is previously subjected to a baking process to produce said designated electrical sensing property” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In this instant case, there is no apparent difference between the apparatus as claimed and the prior art as taught by Yang. Furthermore, Yang teaches graphene growth on a Cu foil including a process of annealing Cu foil prior to be covered by PMMA (section 2.2). To produce the PMMA residual on the 2D graphene surface, the sensor is previously subjected to the annealing process, which is interpreted by Examiner as a baking process in these instant claims 26-27. Thus, the annealing of the Cu foil of Yang meets the claimed limitations since removal of an oxide layer would inherently modify one or more of an area, density, thickness or electrical property of the sensor surface residual to be formed in the next step).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 15 above, and in view of Zhang et al. (Single-layer graphene-TiO2 nanotubes array heterojunction for ultraviolet photodetector application, Applied Surface Science, 2016, 387, 1162-1168). 

Regarding claim 16, Yang teaches the system of claim 15. Yang further teaches wherein said PMMA residue is defined by a molecular weight of about 950 000 g/mol (section 2.2). The limitation “prepared in an anisole solution of about 6% concentration” is considered as product by process claim. Patentable weight has only been given to the structure of the end product, not to the method of manufacture.  The end product being considered a two-dimensional sensor comprising graphene sheet and polymethylmethacrylate (PMMA) residue. Fabrication steps such as graphene growth, transferring, molding, patterning, dissolving, baking, or etching are not given patentable weight in the claim.  As such, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (see MPEP § 2113).
However, Yang teaches wherein PMMA residue is defined by a molecular weight of about 950 000 g/mol, as outlined above (PMMA, M∼950,000, MicroChem in section 2.2). But Yang does not teach that the PMMA is prepared in an anisole solution of about 6% concentration.
Zhang teaches single-layer graphene-TiO2 nanotubes array heterojunction for ultraviolet photodetector application (title). Zhang further teaches that after growth, the single layer graphene film was spin-coated in polymethylmethacrylate (PMMA) solution (6 w.t.% in anisole) (section 2.1 on page 1164).
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of monolayer graphene-based sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the PMMA solution of Yang with about 6% PMMA prepared in anisole solution, as taught by Zhang.  The simple substitution of one known element for another (i.e., 6% PMMA prepared in anisole solution for another PMMA solution) is likely to be obvious when predictable results are achieved (i.e., concentration measurement of the chemical species) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Response to Arguments
Applicant’s arguments, see Remarks Pg. 8-11, filed October 31, 2022, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered, but they are not persuasive.
Applicant’s Argument #1:
Regarding claim 13 rejected under 35 U.S.C. § 102, applicant argues that Yang does not disclose the selective identification of a designated chemical species. Indeed, as written in the final two paragraphs of Section 3 of Yang on page 82, '[f]urther investigation... is needed to optimize the response, sensitivity, and selectivity', and '[f]urther studies... are needed to achieve a better acetone sensing performance, including enhanced sensitivity and selectivity' (emphasis added). That is, Yang acknowledges the unmet challenge that is known in the field of chemical sensors, namely the ability to selectively identify a designated species of interest amongst a chemical mixture. In this case, the disclosure of Yang does not provide a solution to this challenge, and rather reports the detection of a chemical species, and not the selective identification thereof. Applicant has amended Claim 13 to recite: a two-dimensional sensor exhibiting a selective sensor adsorption response signal when exposed to the chemical sample, said two-dimensional sensor comprising a sensor surface residue providing a designated electrical sensing property (emphasis added). Claim 13, as amended, positively recites structural limitations to which Yang is silent, and that are not mere functional intended use limitations, as previously suggested by the Office Action. Accordingly, disclosure of Yang does not anticipate the subject matter of Claim 13, as amended.
 Examiner’s Response #1:
The applicant’s arguments are noted, but are not persuasive. First, Yang does disclose the selective identification of a designated chemical species (i.e., acetone) amongst a chemical mixture (i.e., acetone diluted in N2) (the first paragraph in Col. 1 on page 79 in section 3. Results and discussion). For example, the dynamic response of the resistance relative to pure N2 or different concentrations of acetone diluted in N2 was measured in series for the standard protocol. Figs. 2-5 show the selective identification of acetone of different concentrations from the respective chemical mixture. Second, as applicant pointed out,  as written in the final two paragraphs of Section 3 of Yang on page 82, '[f]urther investigation... is needed to optimize the response, sensitivity, and selectivity', and '[f]urther studies... are needed to achieve a better acetone sensing performance, including enhanced sensitivity and selectivity', wherein bold texts emphasize that further investigation… is needed to optimize…, to achieve a better acetone sensing performance, including enhanced sensitivity and selectivity, which also supports that the system disclosed by Yang is configured to selectively identify a designated species of interest, acetone, amongst a chemical mixture (i.e., acetone diluted in N2). Third, the amended limitation “exhibiting a selective sensor adsorption response signal” is still a functional recitation, and the two-dimensional sensor disclosed by Yang is configured to perform the claimed function, as outlined in the current grounds of rejection of claim 13. Fourth,  the amended limitation, “said two-dimensional sensor comprising a sensor surface residue providing a designated electrical sensing property”, is also taught by Yang in section 2.2 wherein the two-dimensional sensor comprises a sensor surface PMMA residue, as outlined in the current grounds of rejection of claim 13. Note that the fabrication step of covering the graphene sheet with a PMMA residue in this application (specification [paras. 0074-0075]) is the same as the fabrication step of Yang described in section 2.2. The PMMA layer on the graphene structure was then washed with deionized water and transferred to the top of the IDEs. Then PMMA was dissolved in acetone solution leaving PMMA residue on the 2D surface, which is supported by para. 0075 of the specification in this instant application: “A common first step in trying to remove protective layers such as PMMA from graphene is immersion in acetone. This often leaves contaminants on the 2D surface, in part due the high molecular weight of the associated material or polymers such PMMA”. Furthermore, the limitation “providing a designated electrical sensing property”  is a functional recitation. Yang teaches the two-dimensional sensor comprising a PMMA surface residue which is configured to perform the claimed functions, as shown by the selective sensor adsorption responsive signals in Figs. 2-5 when exposed to different concentrations of acetone diluted in N2. In addition, the claimed functional recitation is an inherent property of the two-dimensional sensor. Therefore, the amended claim 13 is anticipated by Yang.

Applicant’s Argument #2:
Regarding claims 14-21 and 26-27 rejected under 35 U.S.C. § 102, applicant argues these claims, encompassing at least every feature of Independent Claim 13, are also not anticipated by Yang.
Examiner’s Response #2:
The applicant’s arguments are noted, but are not persuasive. The amended claim 13 is anticipated by Yang, as outlined in the current grounds of rejection of claim 13 and Examiner’s Response #1 above.
Applicant’s Argument #3:
Regarding claim 15, applicant argues that Yang does not disclose a sensor surface PMMA residue since the PMMA material is washed and dissolved. 
Examiner’s Response #3:
The applicant’s arguments are noted, but are not persuasive. The fabrication step of covering the graphene sheet with a PMMA residue in this application (specification [paras. 0074-0075]) is the same as the fabrication step of Yang described in section 2.2. The PMMA layer on the graphene structure was then washed with deionized water and transferred to the top of the IDEs. Then PMMA was dissolved in acetone solution leaving PMMA residue on the 2D surface, which is supported by para. 0075 of the specification in this instant application: “A common first step in trying to remove protective layers such as PMMA from graphene is immersion in acetone. This often leaves contaminants on the 2D surface, in part due the high molecular weight of the associated material or polymers such PMMA”. Therefore, there is PMMA residual on the 2D surface after dissolving PMMA in acetone solution. The sensor surface residue is configured to provide the designated electrical sensing property, as demonstrated by the obtained results as shown in Figs. 2-5.  
Applicant’s Argument #4:
Regarding claims 26-27, applicant argues that the annealing of a Cu foil in Yang is in any way analogous to the provision of a sensor surface residue providing a designated electrical property, as is recited in Claim 13, as amended. 
Examiner’s Response #4:
The applicant’s arguments are noted, but are not persuasive. First, Yang teaches all limitations in the amended claim 13, as outlined in the current grounds of rejection of claim 13. Second, the applicant is advised that the limitation  “wherein said two-dimensional sensor is previously subjected to a baking process to produce…” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In this instant case, there is no apparent difference between the apparatus as claimed and the prior art as taught by Yang. Third, Yang teaches graphene growth on a Cu foil including a process of annealing Cu foil prior to be covered by PMMA (section 2.2). To produce the PMMA residual on the 2D graphene surface, the sensor is previously subjected to the annealing process, which is interpreted by Examiner as a baking process in these instant claims 26-27. Thus, the annealing of the Cu foil of Yang meets the claimed limitations.
Applicant’s Argument #5:
Regarding claims 17-18, applicant argues that the claimed limitation that said designated differentiable adsorption sensor response comprises a sign reversal of a relative change in resistance of said two-dimensional sensor monitored as a function of time positively recites a material limitation of the claimed device, wherein the sign reversal of the sensor's response is specific to the material properties of the sensor, as claimed, and distinguishably observable over prior art sensors that do not share this material property.
Examiner’s Response #5:
The applicant’s arguments are noted, but are not persuasive. First, in response to applicant's argument that Yang fails to show the particular material property of applicant’s invention, it is noted that the particular material property upon which applicant relies is not recited in the rejected claims 17-18.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitations in claims 17-18 are functional recitations, and fail to positively recite the material limitation of the claimed device. Second, Yang does teach the claimed functions: wherein said designated differentiable adsorption sensor response comprises a sign reversal of a relative change in resistance of said two-dimensional sensor monitored as a function of time upon adsorption of the designated chemical species under illumination as compared to adsorption of the designated chemical species in absence of said illumination. For example, Fig.3a shows that the resistance decreases over time in the “No UV” group (negative response), while the resistance increases over time in the “All UV” group for 100 ppb, 500 ppb, and 1000 ppb acetone. Fig.3b shows the response is negative in the absence of illumination, and is positive under illumination. There is a sign reversal of a relative change in resistance of the 2D sensor upon adsorption of the designated chemical species under illumination as compared to adsorption of the designated chemical species in absence of said illumination.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795